09/13/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 22-0004


                                        PR 22-0004

                                                                         I]        ORIGINAL
 IN RE THE PETITION OF
                                                                      ORDER
 ANDREA M. SZABO




       Andrea M. Szabo has petitioned this Court for adrnission to active status in the State
Bar of Montana after having been on inactive status since April 2021.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be adinitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that Petitioner has shown that Petitioner's occupation
during inactive status is sufficient to warrant adinission to active status without being
required to make up continuing legal education requireinents for the time Petitioner was
on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED thi4         day of September 2022.


                                                  For the Court,




                                                                   Chief Justice